Citation Nr: 0912516	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma.

2.  Entitlement to an increased disability rating for 
service-connected chronic tear with muscle herniation, left 
rectus femoris (muscle group XIV), currently rated 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected plantar fasciitis, currently rated 10 
percent disabling.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A July 2006 rating decision 
denied entitlement to an increased disability rating for 
chronic tear with muscle herniation, left rectus femoris 
(muscle group XIV), and determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for glaucoma.  A notice of disagreement 
was filed in February 2007, a statement of the case was 
issued in July 2007, and a substantive appeal was received in 
September 2007.  A December 2007 rating decision denied 
entitlement to an increased disability rating for plantar 
fasciitis, and entitlement to service connection for PTSD and 
lumbar spine disability.  A notice of disagreement was filed 
in April 2008, a statement of the case was issued in 
September 2008, and a substantive appeal was received in 
November 2008.  The Veteran testified at a Board hearing in 
December 2008 with regard to all issues on appeal; the 
transcript is of record.

The issue of entitlement to an increased disability rating 
for service-connected chronic tear with muscle herniation, 
left rectus femoris (muscle group XIV); entitlement to an 
increased disability rating for service-connected plantar 
fasciitis; entitlement to service connection for PTSD; and, 
entitlement to service connection for lumbar spine 
disability, are REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  In an April 2004 RO decision entitlement to service 
connection for glaucoma, claimed as eyes, was denied; the 
Veteran did not file a notice of disagreement.  

2.  In May 2006, the Veteran filed a request to reopen his 
claim of service connection for glaucoma. 

3.  Certain evidence received since the RO's April 2004 
decision is new to the record, but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 RO decision which denied entitlement to 
service connection for glaucoma, claimed as eyes, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
April 2004 RO decision, and the claim of entitlement to 
service connection for glaucoma, claimed as eyes, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in May 2006.  
The letter predated the July 2006 rating decision.  See id.  
The VCAA letter notified the Veteran of what information and 
evidence is needed to reopen and substantiate his claim, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The May 2006 VCAA letter also advised the Veteran of 
the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The May 2006 letter has clearly advised the 
Veteran of the evidence necessary to reopen and substantiate 
his claim.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in more detail below, the Board has determined 
that an examination or opinion is not necessary.  Moreover, 
the statutory duty to assist the Veteran does not arise if 
the Veteran has not presented new and material evidence to 
reopen his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996). 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to service connection for glaucoma.

Criteria & Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 
2006, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In December 2003, the Veteran filed an informal claim of 
entitlement to service connection for a disability of the 
"eyes."  

Service treatment records are completely devoid of any 
complaints, treatment, or diagnoses related to the eyes.  It 
is noted that throughout the Veteran's 20 years of active 
service, he sought treatment for a myriad of maladies; 
however, never voiced complaints pertaining to the eyes.  An 
October 1976 enlistment examination reflects that his eyes 
were clinically evaluated as normal and his visual acuity was 
20/20.  On an October 1976 Report of Medical History 
completed by the Veteran, he checked the 'No' box for 'eye 
trouble.'  On an August 1985 Report of Medical Examination, 
his eyes were clinically evaluated as normal and his visual 
acuity was 15/15.  On an April 1990 Report of Medical 
Examination, his eyes were clinically evaluated as normal, 
and his visual acuity was 20/20.  On a May 1991 Report of 
Medical Examination, his eyes were clinically evaluated as 
normal and his visual acuity is illegible.  On a May 1991 
Report of Medical History completed by the Veteran, he 
checked the 'No' box for 'eye trouble.'  On an October 1996 
examination performed for retirement purposes, his eyes were 
clinically evaluated as normal, and his visual acuity is not 
reflected.  On an October 1996 Report of Medial History 
completed by the Veteran for retirement purposes, he checked 
the 'No' box for 'eye trouble.'

VA medical records were associated with the claims folder 
dated in November and December 2003.  In November 2003, the 
Veteran sought treatment related to his prostate, and also 
complained of right eye blurriness for a one month period.  
He reported that his daughter had scratched his eye.  The 
assessment was right eye blurriness, funduscopy negative.  
The December 2003 treatment record reflects that subsequent 
to the November 2003 visit, he went to the Stokes Eye Clinic 
and glaucoma was diagnosed.  Such records are on file dated 
in December 2003, which reflect a diagnosis of primary open-
angle glaucoma.  Correspondence dated in February 2004 from 
I.J.Z., M.D., reflects that the Veteran was last seen in 
January 2004.  Visual acuity was 20/400 in the right eye and 
20/25 in the left eye, and he has glaucoma in both eyes.  He 
initially sought treatment in December 2003 wherein glaucoma 
was diagnosed.  

The Veteran's claim of service connection was denied in an 
April 2004 rating decision.  The Veteran did not initiate an 
appeal of this decision; therefore, the RO's decision is 
final.  38 U.S.C.A. § 7105.  

In May 2006, the Veteran filed a claim to reopen entitlement 
to service connection for glaucoma, and also claimed that he 
had undergone laser surgery.  The evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the issuance of the RO determination in April 
2004.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Because new and material evidence 
has not been submitted, the claim of service connection for 
glaucoma cannot be reopened.

The evidence added to the record since the April 2004 
decision includes VA treatment records, and testimony before 
the Board.  VA treatment records dated in 2005, 2006, 2007, 
and 2008 reflect continued treatment for glaucoma; however, 
also reflects periods of noncompliance with glaucoma 
treatment and attending follow-up appointments.

At the Board hearing, the Veteran testified that he had 
vision problems during service that were not diagnosed, and 
that glaucoma tests were not provided.  

Although the evidence submitted with the claim to reopen is 
"new" in that it was not previously of record at the time 
of the prior decision, none of the evidence submitted raises 
a reasonable possibility of substantiating the claim of 
service connection for glaucoma.  The prior rating decision 
denied the Veteran's claim of service connection on the basis 
that there was no evidence of an etiological relationship of 
his current glaucoma to his period of service.  While the 
"new" evidence consists of the Veteran's testimony that he 
experienced eye problems during active service, this is 
essentially a reiteration of the underlying contention 
offered in connection with his prior claim.  As was noted, 
service treatment records, medical examination reports, and 
reports of medical history completed by the Veteran during 
his period of active service are completely devoid of any 
complaints, diagnoses, or treatment related to the eyes.  As 
detailed, he specifically denied any eye problems during 
active service and at the time of his October 1996 retirement 
examination.  Moreover, lay assertions regarding medical 
diagnoses and medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  See generally Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as a predicate to reopen a veteran's 
claim).  As detailed, glaucoma was diagnosed in December 
2003, over 6 years after separation from service.  The newly 
submitted evidence reflects continued treatment for glaucoma 
but does not contain a medical nexus linking his glaucoma to 
his period of service.  Records showing treatment years after 
service which do not link the post-service disorder to 
service in any way are not considered new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).  

The Board also notes that in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  

Overall, the evidence submitted since the April 2004 RO 
decision, while new, is not material and does not raise a 
reasonable possibility of substantiating the claim, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the Veteran has not 
presented new and material evidence to reopen his claim of 
service connection for glaucoma.  38 C.F.R. § 3.156(a).  
Accordingly, the Board's analysis must end here, and the 
appeal is denied.  

In view of the Board's finding that the glaucoma issue has 
not been reopened, a VA examination with opinion is not 
required.  38 C.F.R. § 3.159(c)(4)(C)(iii). 


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for glaucoma, and to this extent 
the appeal is denied.


REMAND

Chronic tear with muscle herniation, left rectus femoris 
(muscle group XIV)

In May 2006, the Veteran underwent a VA examination to assess 
the severity of his service-connected muscle herniation, left 
rectus femoris disability.  At the Board hearing, the Veteran 
testified that his condition had worsened and that such 
condition interferes with his employment and daily 
activities.  He reported that he has missed more than 15 days 
of work due to pain.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Moreover, the May 2006 VA examination report 
does not reflect any discussion with regard to the Veteran's 
functional impairment pertaining to his employment or daily 
activities.  Thus, a new examination is necessary to assess 
the current severity of his condition, to include 
distinguishing between symptomatology related to his service-
connected muscle herniation, left rectus femoris disability, 
and any nonservice-connected disability affecting the left 
leg.  

Plantar fasciitis

The Veteran underwent VA examinations in May 2007 and May 
2008 to assess the severity of his plantar fasciitis.  At the 
time of the May 2008 VA examination, the Veteran reported 
being unemployed but it was also noted that he was a bus 
driver, which required no ambulation or extended 
weightbearing.  At the Board hearing, however, the Veteran 
testified that he was a driver for the American Red Cross 
which required standing a lot during blood drives.  In light 
of such discrepancies, and the Veteran's contention that his 
condition has worsened, the Board finds that the Veteran 
should be afforded another VA examination.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

At the Board hearing, the Veteran testified that on February 
27, 1991, during the Persian Gulf War, in Saudi Arabia or 
Iraq, he was carrying a 113 vehicle, and the 24th Mechanized 
Infantry Vehicle was hit, specifically a M1 Abrahams Tank or 
a Bradley.  One soldier was lost, another was seriously 
wounded, and the others were medically evacuated.  The 
Veteran reported that he was in charge of recovery to recover 
the vehicle, carrying out the 113 back to the rear of the 
battlefield.  He reported seeing human remains of soldiers 
still inside the 113.  The Veteran has reported that his unit 
assignment was 18th Airborne, 10th Transportation Company, 7th 
Transportation Bn, and service personnel records reflect that 
he was in motor transport during service.  Service personnel 
records reflect that he served in Saudi Arabia from September 
1990 to April 1991.

VBA's Adjudication Procedure Manual, M21-1 MR, IV, Part ii, 
Subpart 1, Chapter D, Section 14  provides guidance as to the 
development of these cases.  In this case, where available 
records do not provide objective or supportive evidence of 
the alleged in-service traumatic stressor, it is necessary to 
develop for this evidence. Based on the information provided 
by the Veteran, the RO should attempt to obtain corroborating 
evidence of the Veteran's alleged stressor.

If a claimed stressor is verified, the Veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

Lumbar spine disability

In light of the documented in-service complaints of back pain 
in April 1996, and the Veteran's testimony that he has 
experienced back pain since service, the Veteran should be 
afforded a VA examination to assess the nature and etiology 
of any lumbar spine disability.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to address the 
severity of any current chronic tear with 
muscle herniation, left rectus femoris.  
It is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  The examiner should identify 
the muscle groups involved and which 
muscle group is the most disabled.  
Specifically, the examiner should provide 
an opinion on the severity of the muscle 
damage, to include a description of the 
degree of disability such as slight, 
moderate, moderately severe, or severe.  
The examiner should also provide ranges 
of motion of the leg and hip.
The examiner should attempt to 
distinguish the symptomatology associated 
with his service-connected muscle 
herniation, opposed to any other leg, 
knee or hip disability.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected 
muscle herniation on the Veteran's 
ability to work, and provide supporting 
rationale for this opinion.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the present severity of his service-
connected plantar fasciitis.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported.  The 
examiner should provide an opinion as to 
whether is any marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
swelling on use, characteristic 
callosities, any tenderness of plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected plantar fasciitis on the 
Veteran's ability to work, and provide 
supporting rationale for this opinion.

3.  Review the claims folder and prepare 
a summary of all stressors alleged by the 
Veteran, to include the February 27, 
1991, claimed stressor documented in the 
December 2008 hearing transcript.  This 
summary of stressors, with specific 
details regarding the Veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
Veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the Veteran's 
units.  

4.  If, and only if, a claimed stressor 
is corroborated, the Veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

5.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any claimed 
lumbar spine disability, to include 
whether any such disability is related to 
a service-connected disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file in its entirety, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any lumbar spine disability is 
related to service, or any incident 
therein?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any lumbar spine disability was 
caused by, or has been aggravated by, 
symptomatology related to the Veteran's 
service-connected muscle herniation, left 
rectus femoris and/or plantar fasciitis?  

6.  The RO should, then, readjudicate the 
claims remaining on appeal.  If any of 
the determinations remain unfavorable to 
the Veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond before 
this case is returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


